Order entered March 21, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00096-CR

                        MILFORD EUGENE STEELE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F12-62101-H

                                         ORDER
       The Court GRANTS appellant’s March 10, 2014 motion to withdraw and substitute

counsel. M. Shawn Matlock is substituted for Catherine Clare Bernhard as appellant’s counsel

of record.

       We DIRECT the Clerk to send all correspondence to M. Shawn Matlock, 209 West

Second Street, Box 207, Fort Worth, Texas 76102; telephone: (817) 332-3000; facsimile: (817)

332-3007.


                                                   /s/   LANA MYERS
                                                         JUSTICE